PER CURIAM.
The petitioners, insurance companies, seek a writ of certiorari directed to the trial court for the purpose of reviewing an interlocutory order denying their respective motions to dismiss the complaints against them. The writ is denied and the petitions *494are hereby dismissed on the authority of Beta Eta House Corporation v. Gregory, 230 So.2d 495 (Fla.App. 1st 1970) and Beta Eta House Corp., Inc. of Tallahassee v. Gregory, 237 So.2d 163 (Fla.1970).
WIGGINTON, Acting C. J., RAWLS, J., and MELVIN, WOODROW M., Associate Judge, concur.